Citation Nr: 0631544	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to July 
1957, and from November 1990 to October 1991, with service 
in the National Guard reported through 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

The veteran's sensorineural hearing loss was first 
manifested during a period of active duty for training. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in the 
veteran's active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for hearing loss is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  It is important to note, 
however, that  although the record reflects that the AOJ has 
not provided notice with respect to the initial disability 
rating and effective date elements of the claim, those 
matters are not currently before the Board and the AOJ will 
have the opportunity to provide the required notice before 
its decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service Connection

The veteran has two periods of active duty, from October 
1953 to July 1957 and from November 1990 to October 1991, 
along with several years of service in the 113th Field 
Artillery Company of the North Carolina National Guard, 
between his periods of active duty and after.  He contends 
that his current bilateral hearing loss is a result of this 
service.

In order to establish service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

With regard to service connection based on the veteran's 
National Guard service, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).  In this case, the veteran 
seeks service connection for a disease; thus, periods of 
INACDUTRA are irrelevant to the claim.

Multiple service medical records confirm that from June 1953 
to February 1979, the veteran scored a 15 out of 15 on the 
spoken word test.  The first time that the veteran's hearing 
was audiometricly measured was in April 1980, in the course 
of a National Guard examination, at which time hearing loss 
was noted.  Specifically, auditory thresholds in the 3000 
and 4000 Hertz frequencies were measured at 55 decibels and 
higher.  From that point, audiograms document the veteran's 
hearing acuity in April 1981, May 1984, March 1989, 
September 1990, and September 1991.  Varying degrees of 
hearing loss are recorded. 

The veteran's service personnel records confirm that the 
April 1980 National Guard examination, which first diagnosed 
hearing loss, was conducted on the last day of a period of 
ACDUTRA (from January 21, 1980 to April 30, 1980).  Thus, he 
has a diagnosis of a disease during qualifying duty.  
National Guard medical records from that point forward 
confirm treatment for high frequency sensorineural hearing 
loss, which is still present in the veteran's current 
medical documentation.  It is appropriate to consider such 
hearing loss a chronic disease, and specifically an organic 
disease of the nervous system.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.

When certain chronic diseases manifest to a compensable 
degree within one year of separation from service, those 
will be presumptively service-connected.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
In this case, it is clear that the veteran had impaired 
hearing that would be considered to be a disability under 
the law while he was on ACDUTRA and immediately thereafter.  
See 38 C.F.R. § 3.385 (2006) (hearing disability is present 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater).  
He was in Field Artillery.  His records show that hearing 
acuity has steadily declined since that time.  Service 
connection for this chronic disability is warranted.

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


